Citation Nr: 9923966	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  96-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected degenerative joint disease of the right 
knee, for the period prior to November 11, 1996, and for the 
period after January 1, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The appellant served on active duty from January 1963 to May 
1965 and from August 1991 to February 1992.  The evidence 
also shows that the appellant had periods of active duty for 
training to include from May 1992 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1995 rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  

In November 1997 the Board denied entitlement to service 
connection for chronic fatigue syndrome and remanded the 
remaining issue of entitlement to an increased rating for 
arthritis of the right knee for additional development.  The 
case has been returned to the Board for further appellate 
review.  

In September 1998 the RO granted entitlement to a temporary 
total evaluation (100 percent) based on surgical or other 
treatment requiring convalescence.  A 100 percent rating was 
assigned for the period from November 11, 1996 to January 1, 
1997.  

In December 1998 the appellant filed an application for an 
annual clothing allowance.  As this issue has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The August 1993 VA examination found the appellant's 
extension of the right knee to be limited to 15 degrees.  The 
January 1998 VA examination disclosed extension as being 
limited to 16 degrees.  

3.  The appellant has experienced additional functional loss 
in his right knee due to pain, atrophy, and crepitation.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
degenerative joint disease of the right knee have been met.  
38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the appellant injured his right knee 
while in service in September 1991.  Examination revealed a 
positive bulge sign, a negative Drawer sign and pain to 
palpation.  X-rays revealed early degenerative changes in the 
right knee.  On follow-up, the appellant demonstrated full 
range of motion with pain.  A diagnosis was deferred.  The 
appellant was seen for right knee pain in November 1991.  The 
appellant reported popping and that his knee would give out 
when he ran.  A diagnosis was deferred.  

While the appellant was on active duty for training, the 
record indicates that he twisted his knee going down the 
stairs in June 1992.  Examination revealed warmth over the 
patella, swelling, and effusion.  

The appellant subsequently underwent arthroscopic surgery on 
his right knee in June 1993.  

In July 1993, the appellant submitted an application, in 
pertinent part, for service connection of a right knee 
injury.  

The appellant underwent a VA examination in August 1993.  On 
examination, the appellant limped to the right.  Range of 
motion in the right knee was 15 to 110 degrees.  The 
appellant was tender throughout the right knee area.  There 
was crepitation on motion.  There was no ligamentous laxity.  
The right knee was swollen 2+.  X-rays of the right knee 
revealed early degenerative joint disease.  The appellant was 
diagnosed with degenerative joint disease of the right knee.  

Progress notes from W.M.P. for November 1994 show that the 
appellant was complaining of locking and swelling in his 
right knee.  Examination revealed a small amount of effusion, 
and no instability.  Range of motion in the right knee was 
from 0 to 110 degrees with pain and crepitus.  

The appellant returned to Dr. W.M.P. in May 1995 with the 
same basic complaints.  Examination revealed a small amount 
of effusion and no instability.  Range of motion was again 
from 0 to 110 degrees with pain and crepitus.  

In July 1995 the RO granted service connection for arthritis 
of the right knee, assigning a disability rating of 20 
percent.  The appellant filed a timely notice of disagreement 
with this decision.  

Treatment notes from Dr. W.M.P. in October 1996 noted no 
swelling on examination with range of motion from 0 to 110 
degrees with pain and crepitus in the right knee.  The 
appellant reported falling twice while working in the office.  
No instability was noted.  

In November 1996 the appellant underwent surgery at the West 
Jefferson Medical Center.  The pre-operative diagnosis was 
arthritis of the right knee.  

Surgery of the right knee revealed a medial meniscal tear of 
the posterior horn, severe chondromalacia of both the femoral 
and tibial condyles, severe chondromalacia of the patella, 
severe chondromalacia of the intercondylar groove, and 
synovitis of the knee.  The appellant underwent a partial 
medial meniscectomy, chondroplasties, and a partial anterior 
synovectomy to repair these problems.  

In December 1997 the appellant followed up with Dr. W.M.P. 
regarding his right knee.  The appellant reported severe pain 
in his right knee and that it would give out and swell up all 
the time.  He stated that he could walk one mile but that he 
did it in pain.  On examination, range of motion in the right 
knee was found to be limited to 15 degrees extension and 90 
degrees flexion with crepitation and pain.  No instability 
was noted.  

In January 1998 the appellant underwent a VA examination of 
the joints.  The appellant complained of weakness, stiffness, 
and swelling in the right knee.  He stated that he has 
constant and daily pain in his right knee affecting his 
ability to get out of a chair, and going up and down stairs.  
He also stated that he was working in an office and that 
prolonged positioning of his knee associated with such work 
would increase his pain.  

On examination, range of motion in the right knee 16 to 70 
degrees.  The examiner noted that range of motion was 16 to 
26 degrees without pain.  The appellant's left thigh was 
measured at 47 centimeters (cm).  His right thigh was 
measured at 43 cm.  There was tenderness throughout the right 
knee on palpation and there was crepitus with motion.  It was 
noted that there did not appear to be any ligamentous laxity 
and that varus and valgus stress tests were both negative.  
Anterior and posterior drawer signs were found to be 
negative.  It was noted that the appellant appeared to have a 
slightly positive McMurray's test on the right.  

X-rays of the right knee revealed moderate degenerative joint 
disease of the right knee.  The appellant was diagnosed with 
degenerative joint disease of the right knee.  

The examiner noted that the appellant had atrophy in his 
right leg but concluded that the appellant's disability only 
involved the joint structure and did not involve the muscles 
and nerves.  The examiner concluded that there would be some 
impact on his employment to the extent that his knee would 
get stiff when sitting and that he would therefore require a 
chair with arms to aid him in getting up from the chair.  

In August 1998 the appellant underwent another VA examination 
of the joints.  The appellant reported that his right knee 
would lock and give way.  He stated that he is unable to go 
up or down stairs, and cannot run or walk very fast.  On 
examination, the appellant's knee was found to be in a brace.  
After removing the brace, it was noted that the right thigh 
was about one inch smaller than the left thigh.  Range of 
motion was from 0 to 100 degrees with crepitation on motion 
and palpable osteophytes about the knee.  There was no real 
ligamentous laxity in the knee noted.  It was noted that 
there was a negative McMurray's test.  It was further noted 
that the appellant would not relax enough to do an adequate 
examination.  X-rays of the right knee were interpreted as 
showing degenerative joint disease of the right knee.  The 
appellant was diagnosed with degenerative joint disease of 
the right knee secondary to an injury in the service.  

Criteria

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1998).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a appellant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
appellant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994);  Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
appellant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1998).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).  

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  



A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  However, when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97.  Precedent 
opinions of the General Counsel are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

In the present case, the RO has evaluated the appellant's 
degenerative joint disease of the right knee as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Under Diagnostic Code (DC) 5261 the 20 
percent evaluation contemplates extension limited to 15 
degrees.  The next higher evaluation (30 percent) requires 
extension to be limited to 20 degrees.  

The appellant's range of motion in the right knee was from 15 
to 110 degrees at the VA examination in August 1993.  
Progress notes from Dr. W.M.P. between November 1994 and 
October 1996 show range of motion in the right knee to have 
consistently been from 0 to 110 degrees with pain and 
crepitation.  A treatment note from Dr. W.M.P. dated December 
1997 found the appellant's range of motion in his right knee 
to be from 15 to 90 degrees with pain and crepitation.  

The appellant's right knee range of motion at the January 
1998 VA examination was found to be from 16 to 70 degrees and 
from 16 to 24 degrees without pain.  Range of motion in the 
right knee was from 0 to 100 degrees with crepitation at the 
August 1998 VA examination.  

These reports show that the appellant's extension has never 
been limited to more than 16 degrees. This is persuasive 
evidence demonstrating that the appellant's right knee 
degenerative joint disease does not warrant a rating in 
excess of 20 percent based on limitation of extension.  38 
C.F.R. 4.71a, Diagnostic Code 5261 (1998).  

The appellant is not entitled to a rating in excess of 20 
percent based on limitation of flexion.  A 30 percent 
disability rating under DC 5260 requires flexion to be 
limited to 15 degrees.  The above evidence shows that the 
appellant has not demonstrated limitation of flexion in his 
right knee sufficient to warrant a higher rating based on 
limitation of flexion.  38 C.F.R. 4.71a, Diagnostic Code 5260 
(1998).  In addition, the appellant is not entitled to 
separate ratings under DC's 5260 and 5261 because to grant 
separate ratings under these DC's, which both contemplate 
limitation of motion, would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (1998).

However, the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 
provide a basis for a 30 percent rating.  The appellant 
demonstrated pain and crepitation on range of motion testing 
at the August 1993 VA examination and on examinations with 
Dr. W.M.P.  At the January 1998 VA examination, the appellant 
was noted as having pain on range of motion from 16 to 70 
degrees.  He was pain free only from 16 degrees to 26 
degrees.  It was also noted that the appellant had crepitus 
with motion and that his right thigh had atrophied.  The 
appellant was noted as having crepitation on motion and 
atrophy in the right thigh at the August 1998 VA examination.  

X-rays of the left knee taken at the August 1993 VA 
examination showed early degenerative joint disease in the 
right knee.  X-rays taken at the January 1998 VA examination 
were interpreted as showing moderate degenerative joint 
disease of the right knee.  These findings warrant an 
increase in the appellant's rating for degenerative joint 
disease of the right knee to 30 percent.  

A rating higher than 30 percent is not warranted because the 
record has demonstrated that the appellant's extension is not 
limited to more than 16 degrees, even after consideration of 
pain on motion.  The appellant was found to be able to extend 
his right knee to 16 degrees without pain at the January 1998 
VA examination.  

In order to obtain a higher rating (40 percent) based on 
limitation of motion, the appellant would have to demonstrate 
that his extension is limited to 30 degrees or more.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  There is no 
indication in the record that the appellant's extension has 
been recorded as being limited to 30 degrees or more, even 
after consideration of pain on motion.  Therefore, functional 
loss due to pain or other pathology based on 38 C.F.R. §§ 
4.40, 4.45 or 4.59 is not to such a degree as to warrant an 
initial rating in excess of 30 percent.  

The medical evidence shows that the appellant does not 
warrant a separate rating or a higher rating under DC 5257 
for recurrent subluxation or lateral instability.  While the 
appellant has complained that his right knee locks and gives 
out, examinations have typically found his knee to be stable.  
The appellant was found to have no ligamentous laxity at the 
August 1993 VA examination.  Progress notes from Dr. W.M.P. 
have consistently not noted instability on examination.  The 
appellant was found to have no evidence of ligamentous laxity 
at the January and August 1998 VA examinations.  This 
constitutes persuasive evidence that the appellant does not 
warrant a separate or higher rating based on recurrent 
subluxation or lateral instability of the right knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1998);  see VAOPGCPREC 
23-97.  

The medical evidence does not show, and the appellant has not 
otherwise complained of, ankylosis or malunion of the tibia 
and fibula.  As such, the provisions of Diagnostic Codes 5256 
and 5262 are not for application and, accordingly, an 
increased rating for the appellant's right knee disability 
may not be assigned pursuant to these provisions.  

In addition, the Court has held that a separate, additional 
rating may be assigned if the appellant's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1998).


In this case, the August 1993 VA examination reported the 
presence of arthroscopic scars on the appellant's right knee.  
There were no complaints noted regarding the scars.  No 
complaints regarding the appellant's scars have been noted in 
subsequent treatment notes from Dr. W.M.P. nor in the January 
and August 1998 VA examinations.  Furthermore, there is no 
documentation in the record noting that the appellant's scars 
were tender, painful, poorly nourished or repeatedly 
ulcerated, or resulted in limited function of the knee.  As 
such, a separate disability evaluation for the scars is not 
warranted.

Nor is there any evidence from the record that the 
appellant's service-connected disability has resulted in 
damage to the muscles or nerves that would warrant a separate 
rating.  38 C.F.R. §§ 4.73 and 4.124a (1998).  The appellant 
has reported no symptoms of paralysis, neuritis, or 
neuralgia, and none of these symptoms have been noted in 
examinations of the appellant.  Atrophy in the right thigh 
was noted on the January and August 1998 VA examinations.  
However, the January 1998 VA examiner specifically concluded 
that the appellant's service-connected right knee disability 
involved only the joint structure and that it did not involve 
the muscles or the nerves.  Thus, the evidence does not 
warrant a separate rating based on damage to the muscles or 
nerves.  38 C.F.R. §§ 4.73, 4.124a (1998).  

The Board has also considered whether a rating in excess of 
30 percent based on an extra-schedular basis is warranted.  
In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
appellant's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1998).  

In this case, no mention of the effect of the appellant's 
right knee disability on his ability to work was noted on the 
August 1993 VA examination.  The appellant was noted as 
reporting to Dr. W.M.P. that he had fallen down twice while 
in the office.  

The appellant was noted as mentioning on the January 1998 VA 
examination that he would experience an increase in knee pain 
at work because his position would result in him leaving his 
knee positioned for a prolonged period of time.  The examiner 
concluded that the appellant would require a chair with arms 
in order to assist him with standing up from a sitting 
position.  

Such evidence is not indicative of a marked interference with 
the appellant's employment.  In general, there is no evidence 
noting that the appellant has contended that he has had to 
miss significant amounts of work due to his right knee 
disability.  Nor is there any indication from the record that 
the appellant has required frequent hospitalizations as a 
result of his right knee disability.  Therefore, an increased 
rating on an extra-schedular basis is not warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating other than the 
30 percent evaluation which has been granted.  

As the Board noted earlier, the appellant's case involves an 
appeal as to the initial rating assigned for his degenerative 
joint disease of the right knee on the occasion of the grant 
of service connection by the RO in July 1995, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  In the case at hand, the Board finds that staged 
ratings are not appropriate because the appellant has been 
found to warrant an initial rating of 30 percent for the 
right knee and because the evidence, as discussed above, does 
not indicate that the appellant, at any time since the 
initial rating decision, has warranted a disability rating in 
excess of (other than the period of hospitalization) or less 
than 30 percent for degenerative joint disease of the right 
knee.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence demonstrates that the 
appellant's degenerative joint disease of the right knee 
warrants an initial disability rating of 30 percent but does 
not warrant a rating in excess of 30 percent.  


ORDER

Entitlement to an initial rating of 30 percent for 
degenerative joint disease of the right knee for the period 
prior to November 11, 1996, and for the period after January 
1, 1997, is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

